Case 8:20-cv-00802-KKM-AAS Document 235 Filed 08/20/21 Page 1 of 3 PageID 6203




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 GOVERNMENT EMPLOYEES
 INSURANCE CO., GEICO INDEMNITY
 CO., GEICO GENERAL INSURANCE
 CO. and GEICO CASUALTY CO.,

       Plaintiff,
 v.                                          Case No. 8:20-cv-802-KKM-AAS

 LUIS MERCED, M.D., et al.,

       Defendant.
 ______________________________________/

                                    ORDER

       Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,

 and GEICO General Insurance Company (collectively, GEICO) move for leave

 to redact or file under seal portions of Dr. Matthew Shatzer’s deposition

 transcript. (Doc. 226). Defendants Luis Merced, M.D., et al. oppose the request

 to seal the entirety of Dr. Shatzer’s deposition transcript, but will accept a

 partial redaction of Dr. Shatzer’s transcript. (Doc. 227).

       This court possesses both authority and discretion to seal records. Nixon

 v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978). The decision on whether

 to seal records lies with this court, not the parties, and the decision must

 balance the public’s common law right of access with a party’s interest in

 keeping the information confidential. Id. at 597−99. For a pretrial motion that
                                        1
Case 8:20-cv-00802-KKM-AAS Document 235 Filed 08/20/21 Page 2 of 3 PageID 6204




 requires judicial resolution on the merits (i.e., a motion for summary judgment

 or a Daubert motion) as opposed to a pretrial motion related to discovery for

 which sealing orders are more common, the court will only overrule the

 common law right of access upon a showing of “good cause.” Chicago Tribune

 Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1310–1312 (11th Cir. 2001).

       “The ‘good cause’ standard requires the trial court to ‘balance the

 respective interests of the parties.’” Sarasota County Public Hospital District

 v. MultiPlan, Inc., 2019 WL 1244963 at *1 (M.D. Fla. March 18, 2019) (citing

 Chicago Tribune, 263 F.3d at 1313). The analysis must consider:

       whether allowing access would impair court functions or harm
       legitimate privacy interests, the degree of and likelihood of injury
       if made public, the reliability of the information, whether there
       will be an opportunity to respond to the information, whether the
       information concerns public officials or public concerns, and the
       availability of a less onerous alternative to sealing the documents.

 Romero v. Drummond Co., 480 F.3d 1234, 1246 (11th Cir. 2007).

       GEICO’s motion demonstrates good cause for redacting the private

 health information covered by the Health Insurance Portability and

 Accountability Act of 1996 (HIPAA) but does not demonstrate good cause for

 redacting any of Dr. Shatzer’s testimony about his financial arrangements

 with GEICO or its counsel. (Doc. 226). GEICO has failed to adequately explain

 why good cause justifies sealing or redacting a “general description of the

 financial relationship which has existed amongst GEICO, its counsel, and Dr.
                                        2
Case 8:20-cv-00802-KKM-AAS Document 235 Filed 08/20/21 Page 3 of 3 PageID 6205




 Shatzer over the course of the past decade” and why protection of this

 information related to an expert GEICO chose to retain in an action GEICO

 chose to file is “necessary to preserve the legitimate privacy interests of

 GEICO’s business relationship with Dr. Shatzer.” (Doc. 226, 227). Though this

 information may be a sensitive subject for GEICO, its counsel, and Dr. Shatzer,

 nothing indicates that good cause justifies shielding this information from the

 public. See Alilin v. State Farm Mut. Auto. Ins. Co., 2015 WL 10844232 at *2

 (M.D. Fla. July 24, 2015) (noting the financial relationship between legal

 counsel and expert witnesses “is generally discoverable and potentially

 relevant to show an expert’s possible bias”).

       Thus, GEICO’s motion to file a confidential exhibit under seal or for

 redaction (Doc. 114) is GRANTED in part and DENIED in part. Prior to

 filing Dr. Shatzer’s deposition transcript as an exhibit, the defendants must

 redact from the transcript any private medical information protected by

 HIPAA, but need not redact any information regarding Dr. Shatzer’s financial

 relationship with GEICO and its counsel.




       ORDERED in Tampa, Florida on August 20, 2021.




                                        3
